         Case 5:19-cv-00329-JD Document 126 Filed 12/17/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


RUSS GODFREY and                             )
NATALIE GODFREY,                             )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )   Case No.: CIV-19-329-JD
                                             )
CSAA FIRE & CASUALTY                         )
INSURANCE COMPANY,                           )
a foreign corporation,                       )
                                             )
              Defendant.                     )


        APPLICATION FOR LEAVE FOR ATTORNEY WITHDRAWAL

       Pursuant to LCvR83.5, Defendant CSAA Fire & Casualty Insurance Company

respectfully seeks the Court’s leave to have Attorney Bruce A. Robertson withdraw as its

counsel in the above styled case. Plaintiffs’ counsel has been contacted and does not object

to this request. CSAA will not be prejudiced and will continue to be represented by Gerard

F. Pignato, Susan F. Kane, Matthew C. Kane and Joshua K. Hefner. If granted, the

withdrawal will not impact any deadlines in the instant action.
         Case 5:19-cv-00329-JD Document 126 Filed 12/17/20 Page 2 of 2




                                                 Respectfully Submitted,


                                                 s/ Gerard F. Pignato
                                                 Gerard F. Pignato, OBA No. 11473
                                                 Susan F. Kane, OBA No. 19455
                                                 Matthew C. Kane, OBA No. 19502
                                                 Joshua K. Hefner, OBA No. 30870
                                                 RYAN WHALEY COLDIRON JANTZEN
                                                   PETERS & WEBBER, PLLC
                                                 400 North Walnut Avenue
                                                 Oklahoma City, Oklahoma 73104
                                                 Telephone: 405-239-6040
                                                 Facsimile: 405-239-6766
                                                 Email:        jerry@ryanwhaley.com
                                                               mkane@ryanwhaley.com
                                                               skane@ryanwhaley.com
                                                               jhefner@ryanwhaley.com
                                                 ATTORNEYS FOR DEFENDANT,
                                                 CSAA FIRE & CASUALTY INSURANCE
                                                 COMPANY


                             CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       Keith F. Givens, Esquire
                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                             2
